Citation Nr: 9906922	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  94-18 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a shortened left leg.


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from September 1961 to 
September 1990.   

This matter was last before the Board of Veterans' Appeals 
(Board) in April 1996, on appeal from rating decisions of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  In its April 1996 decision, the Board granted 
an increased disability rating for a low back disability and 
denied an increased disability rating for hypertension.   The 
Board also remanded the appellant's claim of service 
connection for a shortened left leg to the RO for further 
development of the record.  Having reviewed all of the 
evidence of record, the Board is of the opinion that the 
record is ready for appellate review.


FINDING OF FACT

Competent medical evidence has not been adduced to suggest 
the presence of a disability resulting from a shortened left 
leg.


CONCLUSION OF LAW

The appellant's claim of service connection for a shortened 
left leg is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that a grant of service connection is 
warranted for a shortened left leg.  He argues that he has a 
resulting disability from the claimed condition.  

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record is to sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  See    Gilbert 
v. Derwinski, 1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. 
§ 7104(d)(1) (West 1991).  With this requirement of law, and 
in light of the appellant's contentions, a brief review of 
the factual and procedural history of this case as found in 
the appellant's claims folder would be helpful to an 
understanding of the Board's decision.

Factual and Procedural Background

The appellant's service medical records reveal that during 
his May 1990 pre-retirement physical examination, he reported 
that he could not walk without a limp of his left leg.  The 
appellant contemporaneously reported that he had arthritis, 
gout, a disorder of the back and of "both large toes."  The 
examiner commented that the appellant had a history of low 
back pain.  Upon clinical examination, the diagnosis was 
degenerative joint disease of the back.  The appellant's 
service medical records otherwise reveal no references to his 
legs being of different length, either by clinical 
measurement or through reference of the claimed discrepancy 
to any resulting orthopedic symptoms or disorder.  

The appellant underwent an initial VA physical examination in 
November 1990.  Radiographic examination of his left and 
right knees revealed no abnormalities.  There was noted to be 
moderately severe narrowing of the posterior aspect of the 
intervertebral joint space between L5 and S2, but there was 
no reference to any leg length differentials noted, and no 
other abnormalities were noted.  The report of clinical 
examination reflects no mention of differing leg lengths, or 
of associated symptomatology.  The VA examiner diagnosed the 
appellant to have a history of apparently chronic right 
dorsal wrist tendonitis with residual discomfort and slightly 
decreased range of motion.

By rating decision dated in March 1991, service connection 
was granted for, among other disorders, right dorsal wrist 
tendonitis, arthritis of the lumbar spine, and gout of the 
left great toe.

The appellant underwent further VA examinations in January 
1992.  Although he reported that his left leg was shorter 
than his right, the examiner did not comment upon the 
appellant's report.  A diagnostic impression of a history of 
right wrist dorsal pain was rendered and the examiner 
reported that it was previously  ascertained to be 
scapholunate arthritis and tendinitis.     

In a November 1992 statement, the appellant reported that his 
left leg was approximately 3 inches shorter than his right.  
He reported that military physicians were "amazed" since it 
was initially discovered in 1982 at March Air Force Base, and 
that in June 1992, a physical therapist at Wilford Hall 
Medical Center speculated that it "might be a cause of [his] 
acute back problems."  However, the appellant stated that 
the "only record" of his shortened left leg was the Social 
Security Administration's (SSA) report of August 1991.  He 
attached a copy of the SSA's report, which reflected that the 
appellant alleged his disability resulting from his allegedly 
shortened left leg and other disorders began on October 1, 
1990.  

With his statement, the appellant attached copies of the 
medical reports referenced in the SSA's report.  These were 
comprised of a June 1992 medical record reflecting that the 
appellant was then being treated for a flare-up of the gout, 
and that he complained of pain of the first metatarsals, 
especially with prolonged walking and jogging.  Also included 
was a July 1991 record reflecting care for gout, and that the 
appellant then exhibited "mild limping [secondary to] 
painful feet [and] ankles."  An attached May 1991 record 
reflected that the appellant was being treated for a flare-up 
of gout, and that he was "limping [because of an] obvious 
right great toe, foot, [and] ankle pain."  Other than the 
SSA's letter of August 1991, none of the reports allude to 
the appellant having a shortened left leg.  

In November 1992, the appellant underwent a left iliac crest 
autograft surgical procedure at Wilford Hall Air Force 
Medical Center, Lackland Air Force Base, Texas.  According to 
the operation report, the procedure was undertaken to resolve 
a pre-operative diagnosis of a right scapholunate 
dissociation.  Associated medical records reflect that the 
appellant had a long-standing history of right wrist pain 
that had been caused by the right scapular disorder, and that 
the surgical procedure was undertaken towards its resolution.  

The appellant underwent a VA medical examination in March 
1993.  It was noted that the appellant had undergone a fusion 
of the right wrist due to tendinitis and arthritis, and that 
a bone had been removed from the left crest of the ilium.  A 
scar was noted in the area of the ilium that was nontender.  
Clinical measurement of the right leg measured 99 
centimeters, and the left leg was measured at 96 
centimeters.   The diagnosis was a shortening of the left leg 
with an unknown etiology, and a tilting of the pelvis 
downward on the left with compensatory right convex 
scoliosis.  Radiographic examination of his hips, knees, and 
ankles resulted in normal findings.  An x-ray of his back 
revealed an anterior osteophyte on L4, but was otherwise 
found to be a normal study.  

By rating decision dated in December 1993, service connection 
was granted for the donor site scar of the left ilium and a 
zero percent disability evaluation was assigned.  Having 
undergone a recent surgical procedure to alleviate its 
symptoms, the appellant's service-connected right wrist 
disability was recharacterized as right intercarpal fusion 
and its disability rating was increased to 30 percent.  

In March 1994, the appellant submitted a copy of a July 1992 
medical record reflecting that there was a one inch 
discrepancy in his leg lengths.  The appellant argued that 
his left leg was from 1 to 3 inches shorter than his right.  

By rating decision dated in August 1994, service connection 
was denied for a shortened left leg.  The RO denied service 
connection for the claimed disorder because the appellant's 
service medical records did not reflect treatment or 
complaints of this abnormality, and because a VA examiner had 
opined that it was of unknown etiology.   

In April 1995, the appellant underwent a VA radiographic 
study to evaluate his claimed leg length discrepancy.  The 
examiner found that examination of the knee joints revealed 
that the left knee was 6 centimeters (2.3 inches) shorter 
than the right knee, and the left ankle was 8 centimeters 
(3.1 inches) shorter.

The appellant underwent a VA physical examination in March 
1997.  The appellant's leg lengths were measured from defined 
points and were noted to be 98 centimeters on the right and 
on the left.  A scanogram was also obtained that indicated, 
measured from defined points, the appellant's leg lengths 
were the same.

The appellant underwent a VA reexamination in September 1997.  
The examiner noted that the appellant had previously 
undergone a bone graft and that part of his left ilium had 
been removed. Clinical examination revealed that that while 
the appellant was in the standing position, his left pelvis 
appeared to drop downward and the placement of a one and one-
quarter inch lift under his left heel resulting in the 
leveling of his pelvis.  When recumbent, the left medial 
malleolus was approximately one and one-quarter inch more 
proximal than the right medial malleolus.  The appellant was 
diagnosed to have a shortening of the left lower extremity 
measuring one and one-quarter inches.  In the examiner's 
opinion, there appeared to be a "definite clinical leg 
length shortening on the left side" measuring   one and one-
quarter inches, that could be corrected with a shoe lift.  

Because of the apparent discrepancies of record with regard 
to the appellant's leg length, the appellant underwent 
another VA orthopedic examination in July 1998, conducted by 
two Board-certified orthopedic surgeons, Dr. C. and Dr. F.  
Although the examiners provided separate reports, in sum this 
examination resulted in the finding that the appellant's left 
leg was .5 centimeters (.19 inches) shorter than his right 
leg.  

The examiners reported that they conducted an "exhaustive 
review" of the appellant's claims folder, as part of a two-
hour examination.  Besides noting the appellant's medical 
history as explained in his claims file and through his 
personal account, it was noted that the appellant had 
undergone a bone graft operation that had "caused some 
problems with the whole issue."  The examiners reported that 
both of the appellant's legs were measured with detail.  The 
examiners found that when measured from the medial tibial 
joint line of both legs, the right leg was .5 centimeters 
(.19 inches) longer than the left leg.  When measured from 
the anterior superior iliac spine on both legs, the right leg 
was 3 centimeters (1.18 inches) longer than the left.  When 
the appellant was requested to stand level, he was reported 
to have not desired to put his heels on the ground.  However, 
when he stood "flat-footed," his pelvis was noted to be 
level, "indicating no real functional leg length 
discrepancy."  

The March 1997 scanogram was re-studied, and the examiners 
reported that they measured the leg lengths as depicted on 
the scanogram multiple times.  As a result of that study, the 
examiners found that from defined points, the right leg 
measured 90.4 centimeters (35.6 inches) and the left leg 
measured 89.9 centimeters (35.4 inches).  The examiners 
reported that the measurements were taken "many, many time 
with the same result," and concluded that the right leg was 
.5 centimeters (.19 inches) longer than the left leg.         

As to the cause of the appearance of the leg length 
shortening, the examiners found that the bone graft donor 
site caused obliquity, possibly because of spasm, thus 
rendering the pelvis unequal, which in turn rendered clinical 
examination "somewhat faulty."  However, the examiners 
concluded that the only aspect of the examination process 
that was not flawed was the scanogram, as it was "documented 
radiographic evidence of the .5 centimeter shortening."  One 
examiner commented that another possible cause of the 
disparate measurements was that of a "volitional 
component."  The examiner stated that the appellant appeared 
to desire that his problem be magnified.

The examiners found that the leg length shortening of .5 
centimeters was a "normal variant of human anatomy."      

Analysis

The threshold question to be answered in this appeal is 
whether the appellant has presented evidence of a well 
grounded claim.  Under 38 U.S.C. A. § 5107(a), an applicant 
for benefits has the "burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  Such a claim 
has been defined by the Court to be "one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible" in order 
meet the burden established in the statute.  Kandik v. Brown, 
9 Vet. App. 434, 439 (1996); See Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

In order for the appellant's claim to be well grounded, there 
must have been presented competent evidence of a current 
disability; a disease or injury which was incurred in 
service, and a nexus between the disease or injury and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996)(table); 
See Watai v. Brown, 9 Vet. App. 441, 443 (1996).  The burden 
to submit evidence sufficient to establish a "well-
grounded" claim is the claimant's, and the claimant's alone.  
Epps v. Gober, 126 F.3d 1464, 1469 (Fed.Cir. 1997).  

Having reviewed all of the evidence of record, to include the 
appellant's contentions and lay statements, the Board finds 
that the appellant has not met his predicate burden of 
submitting a well-grounded claim of service connection for a 
shortened left leg.  Specifically, the Board finds that the 
appellant does not have a current disability resulting from 
the claimed shortened left leg.  In this regard, the 
appellant's claim fails on the first prong of the Caluza 
test, and it will be denied.      

The Board is cognizant that the truthfulness of evidence is 
presumed in determining whether a claim is well grounded.  
See Meyer v. Brown, 9 Vet. App. 425, 429 (1996).  The 
appellant has consistently contended that his shortened left 
leg was discovered during the course of his active military 
service.  In particular, the appellant has reported that his 
shortened left leg was discovered in 1982, and that Air Force 
physicians were thereupon "amazed."  Presuming the 
credibility of appellant's report, there has been adduced no 
competent medical evidence suggesting the presence of a 
current disability that was caused by whatever abnormalities 
were discovered by service department physicians.  The 
appellant has not claimed, and the evidence does not suggest, 
that any of the appellant's service medical records are 
missing.  According credibility to the appellant's account, 
the appellant's service medical records are devoid of any 
mention of a shortened left leg or of any disability 
resulting therefrom.  

Stated alternatively, although the appellant may have been 
under the impression that service department physicians were 
"amazed" at his shortened left leg, the absence of any 
medical documentation at the time of or subsequent to the 
asserted 1982 discovery leads the Board to conclude that the 
appellant had no discernable disability resulting from the 
claimed shortened left leg during service.    

The Board must also determine whether there exists any post-
service evidence suggesting the presence of a disability from 
the appellant's claimed shortened left leg.  As is noted in 
the factual summary above, the appellant contends that his 
leg length discrepancy and its causal source was evidenced in 
the August 1991 SSA report.  However, close examination of 
the medical reports referenced by the appellant and the SSA 
reveal no mention of differing leg lengths.  Instead, the  
source of the appellant's complaints and the reasons for his 
medical treatment involve gout of the feet, toes, and ankles.  
These documents do not refer to any disability caused by 
different leg lengths.  

The first reported leg length measurements were taken during 
the March 1993 VA examination.  The different examiners 
thereafter apparently measured the appellant's leg lengths 
from different defined points.  In March 1993, a difference 
of 1.2 inches was noted; in April 1995, 2.3 inches; in March 
1997, no difference; and in September 1997, 1.25 inches.  

Apparently operating on the premise that the appellant's 
claim was well grounded, the RO afforded the appellant a 
clarifying medical examination by two Board-certified 
orthopedic surgeons in July 1998.  See Floyd v. Brown, 9 Vet. 
App. 88, 93 (1996); Flash v. Brown, 8 Vet. App. 332, 339-340 
(1995); Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Green 
(Victor) v. Derwinski, 1 Vet. App. 121, 123-124 (1991); 
Littke v. Derwinski, 1 Vet. App. 90, 92 (1990). (All for the 
general proposition that in well-grounded claims, the 
statutory duty to assist requires a thorough and 
contemporaneous medical examination, especially in cases 
where there exists ambiguities and uncertainties relative to 
the claimed disorder.).  See also 38 C.F.R. § 4.2 (1998).  
("If a diagnosis is not supported by the findings on the 
examination report of if the report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes.").  

The Board finds the results of the July 1998 examination 
highly probative as to the question of whether the appellant 
has a present disability resulting from any leg length 
discrepancy.  From the tenor of the examination report, there 
can be no doubt that the examiners were well-informed 
regarding the appellant's medical history and had evidently 
very carefully reviewed the information contained in his 
claims folder.  The examiners concluded, after painstaking 
evaluation, that the true leg length differential was .5 
centimeters (.19 inches), which was opined by them to be a 
normal variant of human anatomy.  

There are two determinative observations that can be made 
with regard to the July 1998 report.  First, whatever 
ambiguities existed prior to the July 1998 examination 
regarding the exact difference in leg length were resolved by 
that examination.  As noted, the examination appears to have 
been conducted with a thorough review of all evidence of 
record by two highly qualified specialists.  Most 
importantly, the examiners provided a comprehensive 
explanation for the prior inconsistent readings, and placed 
heavy reliance upon the scanogram as the only unflawed 
evidentiary item.  

Similarly probative as to the question of the presence of a 
disability, the examiners commented that when the appellant 
stood, his pelvis was level, thus indicating "no real 
functional length discrepancy."  The record is thus devoid 
of any mention by a competent medical professional that the 
appellant has a "disability" resulting from a leg length 
differential.  

The Board also observes that the July 1998 examiners recorded 
essentially equal leg lengths when the appellant was 
instructed to stand flat-footed, evidently after some urging 
by the examiners.  One examiner commented that there was a 
"volitional component" to the appellant's presentation of 
unequal leg lengths.   

The law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident 
has resulted in a disability.  In the absence of proof of a 
present disability, there is no valid claim presented.  See 
Brammer v. Derwinski,  3 Vet. App. 223 (1992).  Absent a 
currently manifested disability, the claim is not plausible 
and is therefore not well grounded.  Rabideau v. Derwinski, 
2 Vet. App. 141 (1992); See Winn v. Brown, 8 Vet. App. 510 
(1996); Allen v. Brown, 7 Vet. App.  439 (1995).  

It is important to note that the December 1993 rating 
decision granting service connection for a scar of the left 
ilium was based upon the apparent finding that the scar had 
been caused secondary to a surgical procedure to correct a 
service connected disorder.  There is no competent medical 
evidence of record indicating that any leg length difference 
was caused by the bone graft procedure, that would in turn 
lead to a consideration of the appellant's leg length 
shortening for secondary service connection.  

First, as is discussed above, the appellant has not been 
shown by competent medical evidence to have a disability 
involving a shortening of the leg, by whatever its etiology.  
Secondly, although the July 1998 examiners noted that while 
the bone graft "caused some problems with the whole issue," 
they so observed within the context of their report of the 
inconsistent measurements of the appellant's leg lengths.  
The examiners' observation that the pelvis from a spasm can 
render the pelvis unequal making clinical examination 
somewhat faulty is not tantamount to a finding that the 
appellant's leg length difference was caused by the bone 
graft procedure.  Their comment is instead one regarding the 
clinical measurement, and not the cause of a leg length 
difference.  

Indeed, the examiners' comment that the .19 inch difference 
was a "normal variant of human anatomy" is competent 
medical evidence from a well-qualified and informed source 
that there was no leg length disability resulting from the 
bone graft.  

The Board notes that the appellant has consistently 
maintained that he has a disability resulting from a 
shortened left leg.  However, as is noted above, there is no 
competent medical evidence in substantiation of this 
assertion.  The appellant's medical observations is not 
sufficient to render his claim well grounded.  It is now 
well-established that the appellant, as a layperson, is not 
qualified to render medical opinions regarding the etiology 
of disorders and disabilities, and his opinion is entitled to 
no weight.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Boeck v. Brown, 6 Vet. App. 14, 16 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).       
  
In sum, there is no evidence of a disability resulting from 
the claimed inequality of the appellant's leg lengths.  
Absent evidence of a current disability, the claim is not 
well grounded.  The benefit sought on appeal is accordingly 
denied.

Additional Comments

Because the appellant's claim is not well grounded, VA is 
under no further duty to assist him in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a). VA's duty to 
assist depends upon the particular facts of the case, and the 
extent to which VA has advised the claimant of the evidence 
necessary to support a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995). The Court has recently held 
that the obligation exists only in the limited circumstances 
where the appellant has referenced other known and existing 
evidence.  Epps v. Brown, 9 Vet. App. 341, 344 (1996).  In 
this case, VA is not on notice of any known and existing 
evidence which would render the appellant's claim plausible.  
The Board's decision serves to inform the appellant of the 
kind of evidence which would be necessary to make his claim 
well grounded.

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case lack of a well- 
grounded claim, it must consider whether the appellant has 
been given adequate notice to respond and, if not, whether 
she has been prejudiced thereby.  See Bernard v. Brown, 4 
Vet. App. 384 (1993). In this case, the appellant has been 
afforded ample opportunity to present evidence and argument 
in support of her claim.  Any error by the RO in the 
adjudication of the claim on a broader basis than that used 
by the Board was not prejudicial.


ORDER

A well-grounded claim not having been submitted, the claim of 
entitlement to service connection for a shortened left leg is 
denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

  The Board also referred to the RO the appellant's inquiry regarding the reopening of his 
claim of service connection for bilateral hearing disorder and for a total disability 
evaluation based upon individual unemployability.  The appellant's claims folder reveals 
that the RO advised the appellant by mail of the appropriate action with regard to both of 
these matters, but that the appellant has not responded.  
  The Board notes that a centimeter approximates .394 inches.  Webster's II New Riverside 
University Dictionary, 1533 (1988).  The appellant's right leg was therefore measured to 
be 39 inches, and his left leg was ascertained to be 37.8 inches.  For the sake of clarity in 
this decision, the Board will hereafter convert all metric measurements to their U.S. 
equivalent, and report the latter in parentheses.  

  The Board notes that in the RO's August 1994, November 1996, and July 1997 listing of 
the appellant's service-connected disorders, the appellant's donor site scar of the left ilium 
was not included.  As is described above, service connection had been granted for the 
disorder by rating decision dated in December 1993.  
- 13 -


- 1 -


